Citation Nr: 1034039	
Decision Date: 09/10/10    Archive Date: 09/21/10

DOCKET NO.  02-17 607A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the 
Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to an evaluation in excess of 20 percent 
disabling, for the period prior to March 31, 2004, in excess of 
40 percent disabling, for the period beginning August 1, 2004, to 
prior to May 23, 2006, and in excess of 50 percent disabling, for 
the period beginning May 23, 2006, for right shoulder status post 
rotator cuff repair with adhesive capsulitis (hereinafter right 
shoulder disorder).

3.  Entitlement to a total disability rating based on individual 
unemployability due to service-connected disability (TDIU).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his daughter


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1953 to April 1955.

This matter came before the Board of Veterans Appeals (Board) on 
appeal from September 2000 and April 2007 decisions by the 
Department of Veterans Affairs (VA) San Juan, Puerto Rico, 
Regional Office (RO).  

In April 2008, the veteran testified at a Central Office Board 
hearing before the undersigned Veterans Law Judge.  A transcript 
of this hearing is associated with the claims folder.

In a May 2004 rating decision, the RO granted a temporary total 
evaluation for the period beginning March 31, 2004, to prior to 
prior to May 1, 2004, and an evaluation of 40 percent disabling, 
for the period beginning May 1, 2004, for the Veteran's right 
shoulder disorder.  In a November 2005 rating decision, the RO 
granted entitlement to an evaluation of 20 percent disabling, for 
the period prior to March 31, 2004, entitlement to a temporary 
total evaluation, for the period beginning March 31, 2004, to 
prior to August 1, 2004, and entitlement to an evaluation of 40 
percent disabling, for the period beginning August 1, 2004, for 
the Veteran's right shoulder disorder.  Lastly, in a rating 
decision dated in December 2006, the RO granted entitlement to an 
evaluation of 50 percent disabling, for the period beginning May 
23, 2006, for the Veteran's right shoulder disorder.  For the 
period during which the Veteran was awarded a temporary total 
disability evaluation the Veteran is in receipt of the maximum 
rating available.  As such, the Board will not consider whether 
entitlement to a higher evaluation, for the period beginning 
March 31, 2004, to prior to August 1, 2004, for a right shoulder 
disorder.  However, in regard to the remainder of the period on 
appeal, because the increases in the evaluation of the Veteran's 
right shoulder disorder do not represent the maximum rating 
available for the condition, the Veteran's claim remains in 
appellate status.  See AB v. Brown, 6 Vet. App. 35 (1993).

This case was previously before the Board in May 2008 when it was 
remanded for further development.  The required development 
having been completed, this case is appropriately before the 
Board.  See Stegall v. West, 11 Vet. App. 268 (1998).

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

In statements at the Veteran's hearing before the undersigned 
Veterans Law Judge in April 2008, the Veteran's representative 
raised the issue of entitlement to service connection for 
tinnitus.  As this matter is not currently developed or certified 
for appellate review, it is referred to the RO for appropriate 
action.

The issue of entitlement to a TDIU is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Bilateral hearing loss was not present in service or for many 
years following separation from active duty, and is not causally 
related to active service.

2.  Prior to March 31, 2004, the Veteran's right shoulder 
disorder did not manifest any ankylosis of the joint or 
impairment of the humerus, including malunion, recurrent 
dislocation, fibrous union, nonunion, or loss of the head of the 
humerus.  Prior to March 31, 2004, the range of motion of the 
Veteran's right shoulder was predominantly greater than 45 
degrees.  

3.  For the period beginning August 1, 2004, to prior to May 23, 
2006, the Veteran's right shoulder disorder did not manifest 
unfavorable ankylosis of the scapulohumeral articulation of the 
major shoulder and arm, meaning that abduction is limited to 25 
degrees from the side or any impairment of the humerus.  

4.  Beginning May 23, 2006, the Veteran's right shoulder has not 
manifested any impairment of the humerus.  

5.  At no point during the period on appeal has the Veteran's 
right shoulder disorder resulted in replacement of the shoulder 
joint.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred or aggravated by 
active service, nor may it be presumed to have been so incurred.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1154, 5103, 5103A, 
5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 
3.309, 3.385 (2009).

2.  The criteria for an evaluation in excess of 20 percent 
disabling, for the period prior to March 31, 2004, in excess of 
40 percent disabling, for the period beginning August 1, 2004, to 
prior to May 23, 2006, and in excess of 50 percent disabling, for 
the period beginning May 23, 2006, for a right shoulder disorder 
are not met.  38 U.S.C.A. §§ 1155, 5197 (West 2002); 38 C.F.R. 
§§ 4.40, 4.45, 4.59, 4.71a, 4.72, Diagnostic Codes 5051, 5200, 
5201, 5202, 5203 (2009).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to provide 
in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim by 
the agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court 
of Appeals for Veterans Claims (Court) held that, upon receipt of 
an application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and evidence 
not previously provided, if any, will assist in substantiating, 
or is necessary to substantiate, each of the five elements of the 
claim, including notice of what is required to establish service 
connection and that a disability rating and an effective date for 
the award of benefits will be assigned if service connection is 
awarded.  

In a claim for an increased evaluation, the VCAA requirement is 
generic notice, that is, the type of evidence needed to 
substantiate the claim, namely, evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on employment, as well as general 
notice regarding how disability ratings and effective dates are 
assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 
2009).

Here, the duty to notify was not satisfied prior to the initial 
unfavorable decision on the claim by the AOJ.  Under such 
circumstances, VA's duty to notify may not be "satisfied by 
various post-decisional communications from which a claimant 
might have been able to infer what evidence the VA found lacking 
in the claimant's presentation."  Rather, such notice errors may 
instead be cured by issuance of a fully compliant notice, 
followed by readjudication of the claim.  See Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where notice was not 
provided prior to the AOJ's initial adjudication, this timing 
problem can be cured by the Board remanding for the issuance of a 
VCAA notice followed by readjudication of the claim by the AOJ) 
see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the 
issuance of a fully compliant VCAA notification followed by 
readjudication of the claim, such as an SOC or SSOC, is 
sufficient to cure a timing defect).  

In this case, the VCAA duty to notify was satisfied subsequent to 
the initial AOJ decision by way of letters sent to the appellant 
in January 2004, March 2006, and September 2007 that fully 
addressed all notice elements.  The letters informed the 
appellant of what evidence was required to substantiate the 
claims, of the appellant's and VA's respective duties for 
obtaining evidence, and that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  Although the notice letters were not sent 
before the initial AOJ decision in this matter, the Board finds 
that this error was not prejudicial to the appellant because the 
actions taken by VA after providing the notice have essentially 
cured the error in the timing of notice.  Not only has the 
appellant been afforded a meaningful opportunity to participate 
effectively in the processing of her or his claim and given ample 
time to respond, but the AOJ also readjudicated the case by way 
of a supplemental statement of the case issued in April 2009 
after the notice was provided.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to finally 
decide this appeal as the timing error did not affect the 
essential fairness of the adjudication.  

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service medical records and pertinent treatment 
records and providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed without 
prejudice to the appellant.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  The RO has obtained all pertinent VA treatment 
records.  The Veteran submitted private audiology records from 
Associated Audiologists, and was provided an opportunity to set 
forth his contentions during the hearing before the undersigned 
Veterans Law Judge.  The appellant was afforded VA medical 
examinations in conjunction with his claims in July 2000, July 
2002, April 2004, May 2006, and September 2006.

When this case was previously before the Board in May 2008, the 
Board remanded the case for attempts to be made to obtain records 
regarding the Veteran's treatment by VA at Brecktown, New Jersey; 
Trenton, New Jersey; East Orange, New Jersey; West Palm Beach, 
Florida; Atlanta, Georgia; and San Juan, Puerto Rico; attempts to 
be made to obtain the Veteran's reported private treatment 
records regarding right shoulder treatment subsequent to May 
2006; and, if necessary, for an additional audiological 
examination to be performed.  In a letter to the Veteran, dated 
in May 2008, the Veteran was informed that records were requested 
from the East Orange, Lyons, West Palm Beach, Atlanta, and San 
Juan VA Medical Center, and the Veteran was asked to identify any 
private treatment records regarding his right shoulder dated 
since May 2006.

Treatment records were received from the VA Medical Centers in 
East Orange, New Jersey, including the VA New Jersey Health Care 
System; Atlanta, Georgia; and San Juan, Puerto Rico.  In December 
2008 VA received notice that the VA Medical Center in West Palm 
Beach did not have any records regarding treatment of the 
Veteran.  As such, the Board finds that reasonable attempts have 
been made to obtain any available records regarding the Veteran's 
treatment at VA.

The Veteran did not respond to the May 2008 request and did not 
respond to an additional request, dated in December 2008, to 
identify any additional records.  The Board notes that the duty 
to assist is not a one-way street and, therefore, finds that the 
AOJ has made all reasonable attempts to obtain all adequately 
identified treatment records regarding the Veteran's claims with 
the directives of the May 2008 remand.  See Wood v. Derwinski, 1 
Vet. App. 190, 193 (1991)

Significantly, neither the appellant nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, no 
further notice or assistance to the appellant is required to 
fulfill VA's duty to assist the appellant in the development of 
the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 
143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

II.  Service Connection

Service connection may be granted for disease or injury incurred 
in or aggravated by service.  38 U.S.C.A. §§ 1110.  If a chronic 
disorder such as an organic disease of the nervous system is 
manifest to a compensable degree within one year after separation 
from service, the disorder may be presumed to have been incurred 
in service.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1131; 38 C.F.R. 
§§ 3.307, 3.309.  Service connection may also be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the disease 
was incurred in service.  38 C.F.R. 3.303(d).

Establishing service connection generally requires (1) medical 
evidence of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence of a 
nexus between the claimed in-service disease or injury and the 
present disability. Hickson v. West, 12 Vet. App. 247, 253 
(1999); 38 C.F.R. § 3.303(a). 

However, the absence of documented hearing loss while in service 
is not fatal to a claim for service connection.  Ledford v. 
Derwinski, 3 Vet. App. 87, 89 (1992).  When a Veteran does not 
meet the regulatory requirements for a disability at separation, 
he can still establish service connection by submitting evidence 
that a current disability is causally related to service.  
Hensley v. Brown, 5 Vet. App. 155, 159-160 (1993).  

Under 38 C.F.R. § 3.385, for the purposes of applying the laws 
administered by VA, impaired hearing will be considered to be a 
disability when the auditory threshold in any of the frequencies 
500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or 
when the auditory thresholds for at least three of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels 
or greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent. 

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with the 
Veteran prevailing in either event, or whether a preponderance of 
the evidence is against the claim, in which case the claim is 
denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  When there is an approximate balance of positive and 
negative evidence regarding any issue material to the 
determination, the benefit of the doubt is afforded the Veteran.

The Veteran seeks entitlement to service connection for bilateral 
hearing loss.  The Veteran contends that his current hearing loss 
is related to his exposure loud noise in service.

The Veteran testified in support of his claim during a hearing 
held before the undersigned Veterans Law Judge in April 2008.  He 
recounted being exposed to acoustic trauma during service while 
engaged in duties which involved artillery.  The Veteran reported 
that he had seen a doctor in the 1970's, and was told that he had 
hearing loss that could have been caused by artillery.  The 
Veteran also stated that he first noticed problems with his 
hearing about two years after service.  The Veteran also 
expressed his belief that this noise exposure caused his current 
hearing loss.  The Veteran's daughter recounted that in 1968 she 
had been injured, and the Veteran had been unable to hear her 
yell for help.  The Veteran has also presented a written 
statement from his wife dated in April 2008 which is to the 
effect that he has had hearing problems since 1958.

The Board finds that the Veteran's testimony regarding exposure 
to loud noise in service is credible.  Therefore, exposure to 
acoustic trauma in-service is demonstrated.  

The Veteran's service medical records do not contain any mention 
of hearing loss or problems with the ears.  On the contrary, the 
report of a separation examination shows normal clinical 
evaluation of the ears and drums.  There is also no 
contemporaneous evidence of hearing loss within a year of 
service.  

In March 1962 the Veteran was afforded a VA Compensation and 
Pension (C&P) examination.  The Veteran's ears were noted to be 
normal on examination.  In September 1979 the Veteran was 
afforded a VA C&P examination.  The Veteran's ears were noted to 
be normal and without hearing loss on examination.  In treatment 
notes dated in July and September 1986 the Veteran reported that 
he had good hearing.  A VA clinical record dated in September 
1986 noted that the Veteran had "good hearing" and "good air 
and bone conduction."  In October 1986 the Veteran was afforded 
a VA C&P examination.  The Veteran's ears were noted to be normal 
and without hearing loss on examination.  In a September 1994 
treatment note the Veteran was noted to be ear, nose, and throat 
normal.

In a September 1996 treatment noted the Veteran was noted to have 
decreased hearing and understanding.  In treatment notes dated 
December 1997 to January 1998 the Veteran was reported to be 
fitted for hearing aids.  In September 1998 the Veteran's ears 
were noted to be unremarkable.  In August 1999 the Veteran was 
reported to have hearing loss.

In July 2000 the Veteran underwent a private audiology 
examination.  However, the Board finds that it may not use the 
results from these tests when evaluating the Veteran's current 
level of auditory impairment because the graphs were not 
accompanied by numerical results.  See Colvin v. Derwinski 1 Vet. 
App. 171, 175 (1991); Kelly v. Brown, 7 Vet. App. 471 (1995).  
Furthermore, while speech recognition results were provided, it 
is unclear whether the results comply with 38 C.F.R. § 4.85(a) 
and, therefore, cannot be considered.

In July 2002 the Veteran underwent a VA outpatient audiology 
assessment.  Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
40
50
60
70
LEFT
30
40
55
60
70

Speech audiometry was performed, however, there is no indication 
that is was performed in accordance with the Maryland CNC test 
and therefore, the results of the speech audiometry test may not 
be considered.  38 C.F.R. §§ 3.385, 4.55.  However, based upon 
the pure tone thresholds, the Veteran had a bilateral hearing 
loss disability pursuant to 38 C.F.R. §§ 3.385.  The Board notes 
that no opinion was rendered regarding the etiology of the 
Veteran's hearing loss.

In July 2002 the Veteran underwent examination at the VA as an 
outpatient for audiological disorders.  After examination the 
Veteran was diagnosed with mild to moderately severe 
sensorineural hearing loss combined type 250 Hz to 8000 Hz, 
bilaterally.  Speech recognition scores were reported to be good.  
No opinion was rendered regarding the etiology of the Veteran's 
hearing loss.

In July 2006 the Veteran underwent a VA outpatient audiology 
assessment.  Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
40
50
60
70
LEFT
30
40
50
65
65

Speech audiometry was performed, however, there is no indication 
that is was performed in accordance with the Maryland CNC test 
and therefore, the results of the speech audiometry test may not 
be considered.  38 C.F.R. §§ 3.385, 4.55.  However, based upon 
the pure tone thresholds, the Veteran had a bilateral hearing 
loss disability pursuant to 38 C.F.R. §§ 3.385.  

The Veteran was diagnosed with hearing within normal limits at 
the 250 Hz with a mild to severe sensorineural hearing loss at 
the higher frequencies, normal middle ear function, and decreased 
word recognition scores.  No opinion was rendered regarding the 
etiology of the Veteran's hearing loss.

In September 2006 the Veteran was afforded a VA C&P audiological 
examination.  The Veteran reported that he had hearing loss for 
many years.  He indicated that he was exposed to heavy artillery 
noise in service.  The Veteran did not report any civilian 
occupational noise exposure.  On the authorized audiological 
evaluation, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
40
50
60
70
LEFT
30
40
50
65
65

Speech audiometry revealed speech recognition ability of 86 
percent in the right ear and of 88 in the left ear.  The examiner 
diagnosed the Veteran with mild to moderately severe hearing loss 
from 500 Hz to 4000 Hz.

The examiner rendered the opinion that as there was no evidence 
of a diagnosis or treatment for either hearing loss or tinnitus 
in the Veteran's service treatment records and the first 
complaints of hearing loss were documented in October 1997, it 
was less likely than not that the Veteran's current hearing loss 
was caused by military noise exposure.

In September 2006 the Veteran was afforded VA C&P ear diseases 
examination.  After examination the examiner concurred with the 
audiologist's opinion that the evidence did not support the 
Veteran's claim of hearing loss and tinnitus related to the 
Veteran's military noise exposure.  The examiner stated that the 
opinion was based upon the Veteran's previous negative 
audiograms, no hearing loss found prior to October 1997, and the 
development of hearing loss more than 40 years after separation 
from service. 

In March 2007 the Veteran underwent a private hearing assessment.  
The Veteran was diagnosed with light to severe sensorineural 
hearing loss in the right ear and light to moderately severe 
hearing loss in the left ear.  However, no opinion was rendered 
regarding the etiology of the Veteran's hearing loss disability.

In a treatment note, dated in April 2007, the Veteran complained 
of hearing loss.  In September 2008 the Veteran underwent a 
private hearing assessment.  The Veteran was diagnosed with light 
to severe sensorineural hearing loss bilaterally.  However, no 
opinion was rendered regarding the etiology of the Veteran's 
hearing loss disability.

The Board finds that entitlement to service connection for 
hearing loss is not warranted.  The Veteran's service treatment 
records do not reveal any complaint, diagnosis, or treatment for 
hearing loss.  The Veteran has not complained of any hearing loss 
within one year of separation from service and has indicated that 
he first noticed hearing loss two years after separation from 
service.

The Veteran has reported that he had seen by a doctor in the 
1970's, and was told that he had hearing loss that could have 
been caused by artillery.  This record has not been associated 
with the claims folder.  However, the Board notes that, at most, 
it indicates that it is possible that the Veteran's noise 
exposure in service caused his hearing loss.  In addition, a 
doctor's statement that the Veteran's disorder is "consistent" 
with an incident in service leaves open the possibility that the 
disorder is not related to service.  Therefore, such a statement 
is speculative and does not provide an adequate basis to allow a 
claim.  See Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992). 

The only convincing medical opinions pertaining to the etiology 
of current hearing loss weigh against the claim.  The report of a 
VA hearing loss examination conducted in September 2006 reflects 
that the examiner reviewed the claims file, and noted that the 
Veteran's service medical records did not show treatment or 
diagnosis for hearing loss.  The examiner also noted that a VA 
audiological evaluation in December 1997 noted mild sloping to 
moderately severe sensorineural hearing loss.  The Veteran 
reported having constant exposure to heavy artillery noise for 
two years in service, and that he had no history of civilian 
occupational noise exposure.  The examiner (an audiologist) 
concluded that since there was no evidence of diagnosis or 
treatment for either hearing loss or tinnitus in service 
treatment records, and since the first complaints were documented 
in October 1997, it was less likely than not that the conditions 
at issue were caused by military noise exposure.  

In a separate VA ear disease examination, a physician stated that 
"I concur with Audiologist's Opinion that the evidence in this 
[case] does not support Veteran's claim for hearing loss and 
tinnitus as related to military noise exposure, with previous 
negative Audiograms and no hearing loss found previous to 1997, 
over 40 years after his discharge."

The Board finds that the evidence demonstrates that the Veteran 
did not incur hearing loss in service.  In weighing the evidence 
of record, the Board finds the normal separation examination and 
the contemporaneous absence of complaints or treatment for 
hearing loss for many years after service to be of more probative 
value than the Veteran's current allegations of incurrence made 
many years after service.  In view of the lengthy period after 
separation from service without evidence of findings or 
diagnosis, this weighs heavily against the claim.  See Maxson v. 
Gober, 230 F.3d 1330 (Fed. Cir. 2000) (service incurrence may be 
rebutted by the absence of medical treatment for the claimed 
condition for many years after service).  Finally, the Board 
notes that the only non-speculative medical opinion weighs 
against the claim.  The Board has considered the statements by 
the Veteran.  To the extent that he alleges a causal connection 
between his hearing loss and active service, he is not competent 
to offer opinions on medical diagnosis or causation.  See Moray 
v. Brown, 5 Vet. App. 211 (1993); Espiritu v. Derwinski, 2 Vet. 
App. 482 (1992).  Therefore, the Board may not accept his 
unsupported lay statement as competent evidence as to the issue 
of medical causation.  To the extent that he attempts to 
demonstrate continuity of symptomatology of hearing loss since 
service, such a contention is clearly outweighed.  The weight of 
the evidence is against a finding of incurrence of hearing loss 
during service, shortly thereafter, or as a result of noise 
exposure in service.  Bilateral hearing loss was not incurred or 
aggravated by active service, nor may it be presumed to have been 
so incurred.

III.  Increased Evaluation

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  
Disabilities must be reviewed in relation to their history.  38 
C.F.R. § 4.1.  Other applicable, general policy considerations 
are: interpreting reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability, 38 C.F.R. § 4.2; resolving 
any reasonable doubt regarding the degree of disability in favor 
of the claimant, 38 C.F.R. § 4.3; where there is a question as to 
which of two evaluations apply, assigning a higher of the two 
where the disability picture more nearly approximates the 
criteria for the next higher rating, 38 C.F.R. § 4.7; and, 
evaluating functional impairment on the basis of lack of 
usefulness, and the effects of the disabilities upon the person's 
ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

Where entitlement to compensation has already been established 
and an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  However, when an appeal arises 
from the initially assigned rating, consideration must be given 
as to whether staged ratings should be assigned to reflect 
entitlement to a higher rating at any point during the pendency 
of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  
Moreover, staged ratings are appropriate in any increased-rating 
claim in which distinct time periods with different ratable 
symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 
(2007).

Pyramiding, the evaluation of the same disability, or the same 
manifestation of a disability, under different diagnostic codes, 
is to be avoided.  38 C.F.R. § 4.14.  It is possible, however, 
for a Veteran to have separate and distinct manifestations 
attributable to the same injury, which would permit a rating 
under several diagnostic codes.  The critical element permitting 
the assignment of multiple ratings under several diagnostic codes 
is that none of the symptomatology for any one of the conditions 
is duplicative or overlapping with the symptomatology of the 
other condition.  Esteban v. Brown, 6 Vet. App. 259, 261-62 
(1994). 

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the Secretary shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Court has emphasized that when assigning a disability rating, 
it is necessary to consider functional loss due to flare-ups, 
fatigability, incoordination, and pain on movements.  See DeLuca 
v. Brown, 8 Vet. App. 202, 206-7 (1995).  The rating for an 
orthopedic disorder should reflect functional limitation which is 
due to pain which is supported by adequate pathology and 
evidenced by the visible behavior of the claimant undertaking the 
motion.  Weakness is also as important as limitation of motion, 
and a part which becomes painful on use must be regarded as 
seriously disabled.  A little used part of the musculoskeletal 
system may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal callosity, 
or the like.  See 38 C.F.R. § 4.40.  The factors of disability 
reside in reductions of their normal excursion of movements in 
different planes.  Instability of station, disturbance of 
locomotion, and interference with sitting, standing, and weight 
bearing are related considerations.  See 38 C.F.R. § 4.45.  It is 
the intention of the rating schedule to recognize actually 
painful, unstable, or malaligned joints, due to healed injury, as 
entitled to at least the minimal compensable rating for the 
joint.  See 38 C.F.R. § 4.59.

The Veteran filed a claim of entitlement to an increased 
evaluation for a right shoulder disorder in May 1999.  The 
Veteran's right shoulder disorder is currently evaluated as 50 
percent disabling pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 
5200.

Ratings for functional impairment of the upper extremities depend 
on which extremity is the major extremity, i.e., the one 
predominantly used by the individual. Only one extremity is 
considered to be major and a person is presumed to be right-
handed unless there is evidence of left-handedness.  38 C.F.R. 
§ 4.69.  As noted below, the Veteran's VA examination reports 
reveal that the Veteran is right-handed.  Thus, the rating for 
the right shoulder is to be made on the basis of the right upper 
extremity being the major extremity.

Under Diagnostic Code 5200, a 50 percent rating is assigned where 
there is unfavorable ankylosis of the scapulohumeral articulation 
of the major shoulder and arm, meaning that abduction is limited 
to 25 degrees from the side.  A 30 percent rating is assigned for 
favorable ankylosis of the scapulohumeral articulation of the 
major shoulder and arm, meaning that abduction is possible to 60 
degrees and the mouth and head can be reached.  Ankylosis of the 
scapulohumeral articulation of the major shoulder and arm that is 
intermediate between favorable and unfavorable ankylosis warrants 
a 40 percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 
5200.

Under Diagnostic Code 5201, a 20 percent evaluation is assigned 
for limitation of major or minor arm motion at shoulder level.  
When there is limitation of motion midway between the side and 
shoulder level, a 20 percent rating is again warranted for 
limitation of motion of the minor arm, and a 30 percent rating is 
warranted for limitation of motion of the major arm.  The next 
higher evaluation for major arm limitation of motion, the maximum 
40 percent rating, is assigned for limitation of motion of the 
arm to 25 degrees from the side.  38 C.F.R. § 4.71a, Diagnostic 
Code 5201.

Under Diagnostic Code 5202, for in the major arm, a 20 percent 
rating is assignable when there is malunion, with moderate 
deformity of the arm.  A 30 percent rating is assignable when 
there is malunion, with marked deformity of the arm.  Also under 
Diagnostic Code 5202, for recurrent dislocation of the major arm 
at the scapulohumeral joint, a 20 percent rating is assignable 
with infrequent episodes, and guarding of movement only at 
shoulder level.  A 30 percent rating is assignable when there are 
frequent episodes and guarding of all arm movements.  Fibrous 
union of the humerus warrants a 50 percent rating; nonunion 
(false flail joint) warrants a 60 percent rating; and loss of the 
head of the humerus (flail shoulder) warrants a 80 percent 
rating.  38 C.F.R. § 4.71a, Diagnostic Code 5202.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5203, for impairment of 
the clavicle or scapula in the major or minor arm manifested by 
dislocation, a 20 percent rating is warranted.  For nonunion with 
loose movement, a 20 percent rating is assignable when involving 
the major arm.  Id.  For nonunion without loose movement, and for 
malunion, a 10 percent rating is assignable.  Id.  For malunion a 
10 percent rating is assignable when involving the major arm.  
Id.

The Board notes that normal (full) range of motion of the 
shoulder is forward elevation (flexion) to 180 degrees; abduction 
to 180 degrees, external rotation to 90 degrees and internal 
rotation to 90 degrees.  38 C.F.R. § 4.71, Plate I.

The Board would point out that the rating schedule represents as 
far as practicable, the average impairment of earning capacity.  
Ratings will generally be based on average impairment.  38 C.F.R. 
§ 3.321(a), (b).  To afford justice in exceptional situations, an 
extraschedular rating can be provided.  38 C.F.R. § 3.321(b).  

In July 2000 the Veteran was afforded a VA C&P joints 
examination.  The Veteran reported that he had pain in his right 
shoulder intermittently with weather changes and carrying heavy 
objects greater than 30 pounds.  The Veteran indicated that the 
pain was localized to the right acromioclavicular joint and that 
non-steroidal anti-inflammatory drugs and rest relieved the pain.  
Physical examination of the right shoulder revealed no swelling, 
increased heat, or erythema.  The right shoulder was is slightly 
asymmetric and appeared to be sagging slightly compared to the 
left.  The musculature of the shoulder girdle was symmetrical in 
appearance.  The range of motion of the right shoulder was 
forward flexion to 90 degrees, abduction to 160 degrees, with 
discomfort at the extremities, internal and external rotation 
within normal limits.  Rotator cuff strength was 5/5.  Biceps, 
triceps strength was 5/5.  Deep tendon reflexes were 2+ at the 
biceps and triceps bilaterally.  Sensation was intact in all 
dermatomes of the upper extremities except for the immediate area 
of scarring where it was slightly diminished.  X-rays of the 
right shoulder were negative.  The Veteran was diagnosed with no 
radiographic abnormalities of the right shoulder and recurrent 
bursitis of the right shoulder.

In a June 2003 treatment note, the Veteran complained of constant 
right shoulder pain.  In August 2003 the Veteran complained of 
right shoulder pain.  An X-ray revealed slight spurring of the 
glenoid process of the scapula inferiorly.  The Veteran was 
diagnosed with degenerative joint disease of the right shoulder, 
rule out possible internal derangement rotator cuff tear

In September 2003 the Veteran underwent an X-ray examination of 
the right shoulder.  The X-ray revealed slight spurring of the 
glenoid process of the scapula inferiorly.

In September 2003 the Veteran underwent a magnetic resonance 
imaging (MRI) scan of the right shoulder.  The MRI revealed high 
grade partial thickness tear of the anterior fibers of the 
superspinatus tendon.

In an orthopedic treatment note, dated in September 2003, the 
Veteran was noted to have a possible supraspinatous tear with 
hillsacks lesion.

In September 2003 the Veteran's right shoulder had forward 
flexion of 120 degrees, abduction of 90 degrees, pain on internal 
and external rotation, greater pain on internal rotation.  The 
Veteran's right shoulder strength was 5-/5 for abduction.

The Veteran complained of pain and inability to perform over the 
head activity in September 2003.  The right shoulder manifested 
forward flexion of 120, abduction of 12 degrees, and external and 
internal rotation of 60 degrees.  The right shoulder manifested a 
negative cross arm test and a negative impingement test.

In an October 2003 treatment note the Veteran was diagnosed with 
partial supraspinatous tear and impingement and was recommended 
surgical options.  In a November 2003 orthopedics note the 
Veteran had tenderness over the deltoid anteriorly.  The range of 
motion of the right shoulder was noted to be forward flexion of 
85 degrees, abduction of 45 degrees, and external and internal 
rotation of 40 degrees.  The right shoulder manifested a positive 
cross arm test and a positive impingement test.  The Veteran was 
diagnosed with possible supraspinatous tear will hillsacks 
lesion.

In an orthopedic note, dated in March 2004, the Veteran's right 
shoulder was noted to manifest forward flexion of 0 to 80 
degrees, abduction of 0 to 80 degrees, internal rotation to the 
buttock, and external rotation of 40 degrees.  The impingement 
test was positive.

In March 2004 the Veteran underwent a right shoulder arthroscopic 
rotator cuff repair.

In April 2004 the Veteran was afforded a VA C&P joints 
examination.  The Veteran was noted to have undergone 
arthroscopic surgery of the right shoulder in March 2004.  The 
examiner noted that although the Veteran tolerated the procedure 
well he continued to have difficulty and pain with his right 
shoulder.  The Veteran did not wear any immobilizer or brace.  He 
took Percocet for the pain.  There was no dislocation or 
recurrent subluxation about the right shoulder.  There was no 
inflammatory arthritis.  The Veteran was independent with 
ambulation but required assistance with activities of daily 
living because of his inability to use his right upper extremity 
to groom himself.  He is right handed.

Physical examination revealed tenderness in the right shoulder.  
There was no erythema or swelling.  The range of motion was 0 to 
20 degrees of forward flexion, 0 to 20 degrees of abduction, 0 to 
10 degrees of external rotation, 0 to 10 degrees of internal 
rotation.  Further range of motion was limited by pain.  Neer's 
and Hawkins sign could not be attempted because of significant 
pain.  The examiner diagnosed the Veteran with right shoulder 
pain, status post rotator cuff tendon repair for a high-grade 
partial thickness tear of the supraspinatus tendon.  

In July 2004 the Veteran was noted to be prescribed a right upper 
extremity sling.  In July 2004 the Veteran underwent  additional 
right shoulder arthroscopic surgery.  In July 2004 the Veteran 
underwent an X-ray examination of the right shoulder.  The X-ray 
revealed the humerus to be intact.  An August 2004 bone scan of 
the right shoulder was noted to be normal.

In August 2004 the Veteran underwent an MRI scan of the right 
shoulder.  The scan revealed the right humerus to have a focal 
prominence of the subcutaneous adipose tissue without discrete 
encapsulated lipoma; however, no other abnormalities identified.

In December 2004 the Veteran's right shoulder was noted to 
manifest 85 percent range of motion.

In May 2006 the Veteran was afforded a VA C&P joints examination.  
The Veteran complained of pain in the right shoulder with 
radiation to the neck and difficulty elevating the right arm.  
The Veteran stated that he was taking Panadol for temporary pain 
control.  He reported that he had pain flare-ups to 9 or 10 out 
of 10 once a week where the pain lasts 2 days.  The pain was 
precipitated by elevation of the arm and is alleviated by rest 
and medications.  The Veteran reported that he had right shoulder 
pain all year round.  The Veteran was note using any corrective 
device for ambulation.  He reported two surgeries to the right 
shoulder due to a rotator cuff tear.  The Veteran did not report 
any dislocation or recurrent subluxation of the right shoulder.  
There were no symptoms of inflammatory arthritis.  The Veteran 
reported that he was retired and that he could no work due to his 
right shoulder disorder.  He indicated that he was independent 
with eating and toileting; but, that he needed assistance from 
his wife for bathing, grooming, and dressing.  The Veteran was 
noted to be right handed.  The Veteran did not use any 
prosthesis.

Physical examination revealed right shoulder flexion and 
abduction of 0 to 85 degrees, internal rotation of 0 to 55 
degrees, and external rotation of 0 to 60 degrees.  The right 
shoulder was painful through all ranges of motion.  The Veteran 
was additionally limited by pain and fatigue following repetitive 
use.  He was not additionally limited by weakness, lack of 
endurance or incoordination following repetitive use of the right 
shoulder.  There was no edema, effusion, instability, redness, 
heat, or abnormal movement of the right shoulder.   There was 
mild weakness of the right deltoid muscle, shoulder muscle with a 
grade of 4/5.  There was severe tenderness to palpation around 
the right shoulder joint.  There was guarding of movement of the 
right shoulder.  There was severe crepitation of the right 
shoulder.  There was severe limitation of motion which was stable 
but painful.  There was major functional impact on abduction and 
flexion from 85 to 180 degrees, on internal rotation from 55 to 
90 degrees, and external rotation from 60 to 90 degrees

The Board finds that entitlement to an evaluation in excess of 20 
percent disabling, for the period prior to March 31, 2004, for a 
right shoulder disorder is not warranted.  Prior to March 31, 
2004, the Veteran's right shoulder disorder did not manifest any 
ankylosis of the joint or impairment of the humerus, including 
malunion, recurrent dislocation, fibrous union, nonunion, or loss 
of the head of the humerus.  The Board notes that in September 
2003 the Veteran's right shoulder disorder manifested an 
abduction of 12 degrees and in October 2003 the Veteran's right 
shoulder manifested an abduction of 45 degrees.  However, the 
Board notes that in other treatment notes dated in July 2000, 
September 2003, and March 2004, the Veteran's right shoulder 
manifested abductions substantially greater than 45 degrees.  In 
addition, the Veteran's right shoulder forward flexion did not 
measure less than 80 degrees at any point prior to March 31, 
2004.  The Board therefore finds that the preponderance of the 
evidence does not reveal that the Veteran's right shoulder 
disorder manifests symptoms more nearly approximate to the 
criteria for an evaluation in excess of 20 percent disabling for 
the period prior to March 31, 2004.  As such, entitlement to an 
evaluation in excess of 20 percent disabling, for the period 
prior to March 31, 2004, for a right shoulder disorder is denied.

The Board finds that entitlement to an evaluation in excess of 40 
percent disabling, for the period beginning August 1, 2004, to 
prior to May 23, 2006, is not warranted.  For the period 
beginning August 1, 2004, to prior to May 23, 2006, the Veteran's 
right shoulder disorder did not manifest unfavorable ankylosis of 
the scapulohumeral articulation of the major shoulder and arm, 
meaning that abduction is limited to 25 degrees from the side or 
any impairment of the humerus.  The Board has considered 
Diagnostic Codes 5201 and 5203; however, as these Diagnostic 
Codes do not provide for an evaluation in excess of 40 percent 
disabling, they are not for application.  As such, entitlement to 
an evaluation in excess of 40 percent disabling, for the period 
beginning August 1, 2004, to prior to May 23, 2006, for a right 
shoulder disorder is denied.

The Board finds that entitlement to an evaluation in excess of 50 
percent disabling, for the period beginning May 23, 2006, for a 
right shoulder disorder is not warranted.  Beginning May 23, 
2006, the Veteran's right shoulder has not manifested any 
impairment of the humerus.  The Board has considered Diagnostic 
Codes 5200, 5201, and 5203; however, as these Diagnostic Codes do 
not provide for an evaluation in excess of 50 percent disabling, 
they are not for application.  As such, entitlement to an 
evaluation in excess of 50 percent disabling, for the period 
beginning May 23, 2006, for a right shoulder disorder is denied.

The Board notes that the Veteran has not undergone replacement of 
the shoulder joint with a prosthesis.  Therefore, a higher rating 
may not be considered under Diagnostic Code 5051.  

The Board notes that other than a single report of a mild 
weakness of the deltoid muscle in May 2006, the Veteran's right 
shoulder disorder does not manifest any potentially associated 
muscle symptoms.  As such, consideration of a higher rating under 
38 C.F.R. § 4.73, Diagnostic Codes 5301-5306, is not warranted.  

The Court clarified the analytical steps necessary to determine 
whether referral for extraschedular consideration is warranted.  
See Thun v. Peake, 22 Vet. App. 111 (2008).  First, the RO or the 
Board must determine whether the evidence presents such an 
exceptional disability picture that the available schedular 
evaluations for that disability are inadequate.  Second, if the 
schedular evaluation does not contemplate the Veteran's level of 
disability and symptomatology and is found inadequate, the RO or 
Board must determine whether the claimant's exceptional 
disability picture exhibits other related factors such as those 
provided by the regulation as "governing norms."  Third, if the 
rating schedule is inadequate to evaluate a Veteran's disability 
picture and that picture has attendant thereto related factors 
such as marked interference with employment or frequent periods 
of hospitalization, then the case must be referred to the Under 
Secretary for Benefits or the Director of the Compensation and 
Pension Service to determine whether, to accord justice, the 
Veteran's disability picture requires the assignment of an 
extraschedular rating.

The Veteran's symptoms associated with his service-connected 
shoulder disability cause pain, limitation of motion, and 
weakness that interfere with his ability to carry on certain 
work-related activities.  However, such impairment is 
contemplated by the applicable rating criteria.  As the rating 
criteria reasonably describe the Veteran's disabilities referral 
for consideration of extraschedular ratings is not warranted.  


ORDER

Entitlement to service connection for hearing loss is denied.

Entitlement to an evaluation in excess of 20 percent disabling, 
for the period prior to March 31, 2004, in excess of 40 percent 
disabling, for the period beginning August 1, 2004, to prior to 
May 23, 2006, and in excess of 50 percent disabling, for the 
period beginning May 23, 2006, for right shoulder status post 
rotator cuff repair with adhesive capsulitis is denied.


REMAND

The Veteran seeks entitlement to a TDIU.  In a rating decision 
dated in April 2007 the Veteran was denied entitlement to a TDIU.  
In April 2008, at a hearing before the undersigned Veterans Law 
Judge, the Veteran's representative reported again that the 
Veteran's shoulder made the Veteran unemployable.  A transcript 
of that hearing is of record.  Because the Veteran's and the 
Veteran's representative's contentions offered during his April 
2008 hearing were later reduced to writing and incorporated into 
the record in the form of a written transcript, the transcript of 
that hearing has been accepted as his Notice of Disagreement of 
the denial of entitlement to a TDIU.  See Tomlin v. Brown, 5 Vet. 
App. 355 (1993).

To date, the RO has not issued the Veteran a Statement of the 
Case (SOC) with respect to the claim for entitlement to a TDIU.  
Under the circumstances, the Board has no discretion and is 
obliged to remand this issue to the RO for the issuance of an 
SOC.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); 
Holland v. Gober, 10 Vet. App. 433, 436 (1997).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

The RO must issue the Veteran an SOC with 
respect to his claim of entitlement to a 
TDIU, to include notification of the need 
to timely file a Substantive Appeal to 
perfect his appeal on this issue.  The RO 
should allow the appellant the requisite 
period of time for a response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


